Title: To George Washington from Colonel Samuel Blachley Webb, 8 June 1777
From: Webb, Samuel Blachley
To: Washington, George



Wethersfield (in Connecticut) June 8. 1777

At the time I last wrote to your Excellency it was impossible for me to assertain the exact number of the Dead and Deserted of my Regiment, since which I have been thro’ the different parts of the State promoteing (as far as was in my power) the recruiting service, and am happy in informing your Excellency that the Officers of my Regiment in general have exerted themselves to their utmost, my returns of yesterday are 282—Deserted XI—Dead 14—March’d for Peeks-Kill 110, another detachment of about 40 will march from this in two days, the others I shall press forward as fast as possible, my Leiut. Colo. with two Captains and a proportion of Subalterns are with the Men at Peeks Kill, Major I should immediately order on, but that I think for a little time he can be of much more service to me in the Country, than he can be (with so small a proportion of Men) in the Camp, I am in hopes soon to have a considerable addition to my Regiment—many of my Officers are anxious to be ordered to Camp, but I cannot see the propriety of haveing a large proportion of Officers there without Men; I shall follow my present plan (unless otherwise directed by your Excellency) which is to send one Captain, two Leiutenants, and one Ensign to every 64 Men—Non commissioned Officers included—those Men that have march’d are well Cloath’d and accoutered, Frocks to cover their uniform will soon be on from Boston had I not met with many disappointments from the Agents, they would have been here before the troops march’d, Colo. Sheldon has ⟨eq⟩uiped between 70 & 100 Men—he desires me to inform you they ⟨wi⟩ll set off for Peeks Kill the 10th Instant, All the Regiments of foot raising in this State (save mine) have taken a Number of ⟨Neg⟩ros into the Service, I hope my conduct in refussing them (tho’ many have ⟨applie⟩d) will be approved off. With much Esteem I am your Excellencys most Obet Servt

Saml B. Webb

